Atkinson, J.
In the case of Merritt v. State, 122 Ga. 752, it is ruled, in effect, that oral judgment as pronounced by the court is the real judgment of the court, and if, by clerical omission in writing out the judgment and entering the same upon tlie minutes -of the court, any part of the judgment as orally pronounced is omitted, the records of the court may be afterwards corrected so as to conform to the truth. If done at the same term, the court may make the correction without notice to any one; if at a subsequent term, it must be upon notice to the parties at interest. In the ease at bar no question is raised as to the want of notice to the defendant; nor is it contended that the order of the court did not recite the truth of the transaction. In the absence of such contentions it will be presumed that the defendant was duly notified, and that the amendment was in accordance with the truth. Under these facts, the case falls within the ruling expressed in the case cited, and the judgment of the court below will be

Affirmed.


All the Justices concur.